Opinion op the Court by
Judge Williams:
The discharge of the attachment pendente lite is only an interlocutory order, the remedy for which, if erroneous, was an application to an appellate judge for reinstatement as in case of an interlocutory dissolution of an injunction.,
. Wherefore, as this suit is still pending in the circuit court, the order discharging the attachment was not a final judgment revisable by this, court. Consequently the appeal from that order is dismissed for want of jurisdiction.